Citation Nr: 1760874	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-52 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss and assigned an initial noncompensable evaluation, effective April 25, 2016.  The Veteran appealed for a higher initial evaluation.

The Veteran testified before the undersigned Veterans Law Judge at a September 2017 videoconference hearing.  A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

At his September 2017 Board hearing, the Veteran testified that he believed that the VA audiological examination he underwent in May 2016 was not performed adequately.  In that regard, he described that during his VA examination, he was asked by the VA examiner to "push the button" if he thought or guessed that he heard something during the test.  The Veteran stated that he left the examination "feeling that that [was not] a good test."  Pointing to a test performed during a VA clinic visit in April 2016, the Veteran testified that his test results during that examination showed a speech discrimination score of 42 percent in the left ear, which was also on the side his Howitzer was located during service.  

Despite the findings at the April 2016 VA clinic visit, the Board cannot determine whether that audiological testing was performed in compliance with 38 C.F.R. § 4.85(a).  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  It is not clear that the April 2016 VA audiometric testing results were performed using the Maryland CNC test.  Accordingly, the Board finds that these test results are inadequate for rating purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Moreover, the Board finds that the Veteran's testimony at his September 2017 is credible regarding the insufficient conditions under which he took his May 2016 VA examination.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a remand is required to provide the Veteran another VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding treatment records for his bilateral hearing loss that are not currently of record.

2.  After completing the above, to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss by an examiner other than the examiner who conducted the May 2016 VA examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

The examiner should provide current findings regarding all symptoms associated with the service-connected bilateral hearing loss and should opine as to its severity.  The examiner must describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational and daily activities.

All findings should be fully documented in the examination report.  

3.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




